Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 18 June 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson June 18th. 1808

Mr Lion and his intended I suppose so, as the modern phrase is, called here last Wednesday—I was very glad to see any one from your house, that could give me any information of my Dear Sisters health & welfare—I told Mary, she I fancied, was going to add one more pair to the Nuptial Circle of your Dometicks—She with down cast smiling simpers, blushed the Affirmative—
She talked as if she could not return to Quincy, but said you did not know of her tarry at home—I then urged her to return for this Summer, as I presumed it would be a disappointment to you, & leave an unfavourable impression upon your mind,—respecting the fairness of her conduct, as she acknowledged you, & the family had treated her with the greatest kindness—
I was very glad to have my Son come, though his Visit here was short, as Abby was very desirous of seeing her Brother, and would often wonder why he could not come—He sees her so little, that he cannot love her half so much as he ought—Dear Girl, if pain, and sickness long and peculiarly destressing, give her any claim to his esteem, & attention, she stands high on the list—Her patience under suffering, I hope, arises from a better Source, than a mere happy temper—
I have not heard one word how our dear George does, since his return to his Parents—He certainly was as extraordinary a Child as I ever knew—I regretted Abbys sickness upon his account, for she delighted to assist him in English Grammer—& he seldom forgot what she told him—He was apt to be peevish sometimes, but we could always talk, & reason him into good humour—
Mr Peabody & I have been called to attend his Sister Mary, to the house appointed for all the living—She died sudden at last, though she was very unwell for several weeks—I hope her exchange of worlds, has been happy— she was a kind, inoffensive, worthy woman—In early life met with a sad dissappointment—& been like a lone solatary Dove ever since—Out of eight Children Mr Peabodys Brothers and Sisters, only three remain—& we are all, aged, & are swiftly “marching downward, to the Tomb”— That we may stand, with loins girded up, ready to obey our heavenly Summons, is devoutly to be wished—
My Dear Abby remains very feeble, has a fever every day, and is unable to set up all day, She rides out, & always feels better—but seems too sick yet to go as far as Quincy—
It requires not a little self-Government, to see in the papers, & to hear the unjust Censure, & the reproaches cast upon a Man, who I believe has been actuated by no sinister motives, nor a disposition to change, but from reflection, and agreeably to the dictates of his conscience, & best Information he could obtain, from the best Authority—I cannot believe that he wished any one to yield implicit obedience to the mandate of a Despot—or even to the best President—If any thing droped of the kind, it must have been qualified—I think.
I find people differ in their Opinion respecting the policy, and wisdom of Mr Adams’ resigning his seat in Congress—
In great haste I must  with proper regards to the President, & all your family, your affectionate
 Eliza. Peabody